Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into on February 14, 2007 to be effective January 1, 2007, by and between Thomas
Group. Inc. (“Thomas Group”), a Delaware corporation, and James T. Taylor
(“Taylor”).  Thomas Group and Taylor shall be referred to jointly herein as the
“Parties.”

WHEREAS, the Parties are parties to that certain Second Amended Employment
Agreement, executed on February 14, 2005 and effective August 1, 2004 (the
“Former Agreement”) setting forth the terms and conditions of Taylor’s
employment with Thomas Group and pursuant to which Taylor is currently serving
as the President and Chief Executive Officer of Thomas Group; and

WHEREAS, Thomas Group determined that it would be in the best interests of
Thomas Group and its stockholders to assure continuity in the management of
Thomas Group’s operations by entering into this Agreement to retain the services
of Taylor; and

WHEREAS, the Parties desire to amend and restate the Former Agreement to set
forth the terms and conditions pursuant to which Taylor will be employed by
Thomas Group.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree that the Former Employment Agreement
is hereby amended and restated in its entirety as follows:

1.                                       Definitions.  The defined terms used in
this Agreement shall have the meanings ascribed to them in this Section 1.

1.1                                 Board of Directors.  “Board of Directors”
means the Board of Directors of Thomas Group or any committee of the Board
empowered to act or make decisions or determinations with respect to this
Agreement.

1.2                                 Cause.  “Cause” means that any of the
following: (a) Taylor has engaged in any act of gross misconduct that is
injurious to Thomas Group or its business; (b) any act by Taylor of dishonesty,
misconduct, fraud, misappropriation, embezzlement, theft, moral turpitude or the
like; (c) the refusal by Taylor to perform the duties or responsibilities
properly assigned to him by Thomas Group, or the dereliction of duty by Taylor;
(d) a material breach of this Agreement by Taylor or a violation of any material
provision of this Agreement by Taylor; (e) a failure by Taylor to provide good
faith, accurate and complete informational updates to the entire Board regarding
any material development in respect of Thomas Group’s business promptly
following the occurrence of such material development; or (f) a failure by
Taylor to provide good faith, accurate and complete informational updates to any
member of the Board regarding such matters relating to Thomas Group’s business
as are requested by such Board member promptly following such Board member’s
request therefor.

1.3                                 Change in Control.  A “Change in Control”
shall occur if any of the following occurs:

(a)                                  if stockholders of Thomas Group approve a
merger, consolidation, or reorganization of Thomas Group with or into another
corporation or other legal person and, as a result of such merger, consolidation
or reorganization, the holders of Thomas Group’s outstanding common stock
immediately prior to such transaction do not have the same proportionate
ownership of the

1


--------------------------------------------------------------------------------


outstanding common stock of the surviving entity immediately after such
transaction; or

(b)                                 if stockholders of Thomas Group approve a
sale or disposition of all or substantially all of Thomas Group’s assets to any
other corporation or other legal person, as a result of such transaction, the
holders of Thomas Group’s outstanding common stock immediately prior to such
transaction do not have the same proportionate ownership of the outstanding
common stock of the surviving entity immediately after such transaction.

1.4                                 Compensation Committee.  “Compensation
Committee” means the Compensation and Corporate Governance Committee of the
Board of Directors or any other committee of the Board performing the function
of a compensation committee.

1.5                                 Disability.  “Disability” means the
inability of Taylor to perform his material managerial duties and
responsibilities as contemplated under Section 3 during his employment with
Thomas Group, with or without a reasonable accommodation, for a consecutive
period of three (3) months or a non-consecutive period of six months within any
12-month period.  Thomas Group will comply with the requirements of the
Americans with Disabilities Act with respect to attempting to reach a reasonable
accommodation.

1.6                                 Good Reason.  “Good Reason” means Taylor’s
decision to terminate his employment under this Agreement if Thomas Group or any
successor commits any material breach of this Agreement, or diminishes Taylor’s
Base Salary (as defined herein) below $500,000, or diminishes Taylor’s duties
and responsibilities below those of President and Chief Executive Officer.

1.7                                 Severance.  “Severance Payment” means a cash
amount  equal (x) $500,000,  to be divided into 12 equal installments and paid
monthly beginning with the first full month following the Termination Date, plus
(y) an Incentive Payment in such amount, if any, as determined by the
Compensation Committee in its sole discretion, to be paid within 15 days
following completion of an audit of Thomas Group’s financial statements by
Thomas Group’s certified public accountants for the year ending December 31,
2007, and no later than April 15, 2008; provided, that the Compensation
Committee shall take into account Thomas Group’s actual performance prior to the
Termination Date as compared to the threshold amounts set forth in Exhibit A,
pro rated as appropriate to reflect the portion of the fiscal year completed as
of the Termination Date.

2.                                       Employment.

2.1                                 Employment.  Thomas Group agrees to employ
Taylor and Taylor accepts employment by Thomas Group as President and Chief
Executive Officer of Thomas Group for the Term of Employment on the terms and
conditions and for the compensation set forth in this Agreement. Subject to the
authority of the Board of Directors, Taylor shall be responsible for the overall
operations of Thomas Group in the ordinary course of its business with all such
powers as may be reasonably incident to such responsibilities as its President
and Chief Executive Officer.  Taylor shall devote his full time and effort to
the discharge of his duties as Thomas Group’s President and Chief Executive
Officer.

2.2                                 Personal Services.  All services to be
provided by Taylor under this Agreement shall be performed by Taylor
personally.  During the term of this Agreement, Taylor shall devote his entire
business time, attention, energies, skills, learning and best efforts to the
business operations of Thomas Group, and shall not (without the prior written
consent of the Chairman of the Board of Directors) (i) undertake or accept any
duties under which there is a conflict of interest between Taylor’s
responsibilities towards Thomas Group or Taylor’s responsibilities to any
customer

2


--------------------------------------------------------------------------------


of Thomas Group, on the one hand, and any other interest, on the other hand; or
(ii) as a partner, officer, director, stockholder, employee or consultant of any
entity, association, agency, organization or institution, engage in any other
business or profession which would necessitate the giving of any significant
portion of his business time, attention, energies, skills, learning and best
efforts to such activity.

3.                                       Compensation and Benefits During the
Term of Employment.

3.1                                 Base Salary.  Taylor shall receive base
compensation (“Base Salary”) at the annual rate of $500,000.  Thomas Group shall
pay Base Salary to Taylor in equal monthly installments.

3.2                                 Incentive Compensation.  Taylor shall be
paid a cash incentive (the “Incentive Payment”) as described in Exhibit A
hereto.

3.3                                 Reimbursement of Expenses.  During the Term
of Employment, Thomas Group will reimburse Taylor for reasonable expenses
incurred by Taylor in furtherance of or in connection with the performance of
his duties hereunder, in accordance with Thomas Group’s expense reimbursement
policy in effect from time to time.

3.4                                 Automobile Expenses.  Thomas Group shall
provide Taylor a monthly car allowance in the amount of $900, which includes all
costs including insurance.  Such allowance shall be prorated for partial months.

3.5                                 Insurance; Benefit Plan Participation. 
Taylor shall be entitled to participate in Thomas Group’s 401(k) and deferred
compensation plans, subject to the terms and conditions of such plans.  Thomas
Group also shall provide medical, disability and life insurance coverage to
Taylor on the terms and conditions of each of the plans Thomas Group maintains. 
Thomas Group will purchase term insurance covering Taylor, payable to Taylor’s
designated beneficiaries (or to his estate) in the case of death while in the
employment of Thomas Group.  Such term insurance will have a face value of $1
million, and Thomas Group will pay the annual premiums so long as Taylor is
employed by Thomas Group.

3.6                                 Certain Tax Provisions.  Taylor acknowledges
and agrees that all payments and benefits which are required by applicable
federal, state or local laws to be subject to withholding for income taxes,
shall be so subject. Taylor understands and agrees that he is an exempt employee
as that term is applied for purposes of Federal or State wage and hour laws, and
further understands that he shall not be entitled to any compensatory time off
or other compensation for overtime.

4.                                       Term of the Agreement.  The term of
this Agreement, unless terminated sooner pursuant to Section 5, shall commence
on January 1, 2007 and continue until December 31, 2007 (“Term of Employment”).

5.                                       Termination. Upon the effective date of
termination of Taylor’s employment with Thomas Group (the “Termination Date”),
Taylor will not be eligible for further compensation, benefits or perquisites
under Section 3, other than any compensation, benefits or perquisites that have
already accrued as, and the reimbursement for expenses incurred prior to, the
Termination Date, except as described in this Section 5.

5.1                            Termination Without Cause.  Thomas Group may
terminate Taylor’s employment without Cause by written notice to Taylor to that
effect.  Unless otherwise specified in the notice, such termination shall be
effective immediately. If Thomas Group terminates Taylor’s

3


--------------------------------------------------------------------------------


employment without Cause, Taylor shall be entitled to the Severance Payment;
provided, however, that Taylor shall execute a general release and separation
agreement in a form acceptable to the Thomas Group prior to the payment of any
Severance Payment.

5.2                           Termination With Cause.  Thomas Group may
terminate the employment of Taylor for Cause by written notice to Taylor to that
effect.  Unless otherwise specified in the notice, such termination shall be
effective immediately.

5.3                           Voluntary Termination by Taylor.  Taylor may
voluntarily terminate his employment upon no less than 15 days written notice of
such termination submitted to the Board of Directors, specifying the Termination
Date.

5.4                           Termination Due to Disability. Taylor or Thomas
Group may terminate Taylor’s employment by reason of Disability by written
notice to the other party to that effect.  Unless otherwise specified in the
notice, such termination shall be effective immediately. If Taylor’s employment
is terminated due to Disability, Taylor shall be entitled to the Severance
Payment.  Any disagreement as to the existence or date of commencement of a
Disability shall be determined by two physicians licensed to practice medicine
in the State of Texas, one selected by Taylor and one by Thomas Group; provided,
however, that if such physicians are unable to agree, they shall mutually select
a third physician licensed to practice medicine in the State of Texas and the
Disability determination shall be made by a majority of such physicians and
shall be final and binding on the Parties.  Taylor agrees to submit to any and
all reasonable medical examinations or procedures and to execute and deliver any
and all consents to release of medical information and records or otherwise as
shall be reasonably required by any of the physicians selected in accordance
with this Section 5.4.  Taylor, his estate, beneficiary or legal representative
shall be entitled to any available disability benefits under benefit plans
maintained by Thomas Group at the time of such Disability.

5.5                                 Termination Due to Death.  This Agreement
shall automatically terminate as of the date of Taylor’s death.  This Agreement
shall not limit any rights of Taylor’s estate or any other person to payments
under any life insurance policy maintained by Thomas Group for the benefit of
Taylor or his beneficiaries or any health, disability or other benefit plan
provided pursuant to Section 3.5, in each case in accordance with the terms of
such plan.  Any payments made pursuant to this Section 5.5 shall be paid to the
beneficiary or beneficiaries designated in writing by Taylor and delivered to an
officer/manager of Thomas Group, or if none has been designated, to his estate.

5.6                           Termination following a Change in Control.  If,
within 12 months following the effective date of a Change of Control, Taylor’s
employment is terminated by Thomas Group without Cause or by Taylor for Good
Reason, Thomas Group shall, within 30 days following the date of termination and
receipt by Thomas Group of a signed release of any claims against Thomas Group
in a form acceptable to Thomas Group, pay Taylor a lump-sum cash amount equal to
$1 million plus any Incentive Payment earned as of the Termination Date, if any,
as determined by the Compensation Committee in its sole discretion.

6.                                       Non-Compete; Work Product;
Confidentiality.

6.1                                 Non-Compete.  Without the prior written
consent of Thomas Group, during employment with Thomas Group and for a period of
18 months following termination of employment, Taylor shall not (a) engage in or
perform services for any business which provides the same or substantially
similar products and services as those provided by Thomas Group during Taylor’s
employment, including but not limited to management consulting services to
improve the cycle time of business processes of any business organization or (b)
solicit, induce or attempt to solicit or induce

4


--------------------------------------------------------------------------------


any employee or consultant of Thomas Group who was an employee or consultant at
any time during the 12 months preceding Taylor’s termination of employment, to
terminate his/her employment with Thomas Group and/or accept employment
elsewhere.  This restriction is limited to the geographic area(s) in which
Taylor performed services for Thomas Group, including, but not limited to, the
Dallas-Forth Worth metroplex.  Taylor agrees that the scope of the restrictions
in this Section is reasonable and necessary to protect Thomas Group’s business
goodwill, Confidential Information and other legitimate business interests.

6.2                                 Assignment of Work Product.

(a)                                  The Parties acknowledge that performance of
this Agreement may result in the discovery, creation or development of
inventions, combinations, methods, formulae, techniques, processes,
improvements, software designs, computer programs, strategies, specific
computer-related know-how, course materials, seminar materials, computer models,
customer lists, data and original works of authorship (collectively, the “Work
Product”).  Taylor agrees that he will promptly and fully disclose to Thomas
Group any and all Work Product generated, conceived, reduced to practice or
learned by him, either solely or jointly with others, during his employment with
Thomas Group, which in any way relates to the business of Thomas Group. Taylor
further agrees that neither he, nor any party claiming through him will, other
than in the performance of this Agreement, make use of or disclose to others any
proprietary information relating to the Work Product.

(b)                                 Taylor agrees that, whether or not the
services performed by him under this Agreement are considered works made for
hire or an employment to invent, all Work Product discovered, created or
developed under this Agreement shall be and remain the sole property of Thomas
Group and its assigns. Taylor agrees that Thomas Group shall have all copyright
and patent rights with respect to any Work Product discovered, created, or
developed under this Agreement without regard to the origin of the Work Product.

6.3                                 Confidential Information.

(a)                                  Thomas Group agrees to provide Taylor with
specialized knowledge and training regarding the business in which Thomas Group
is involved, and to provide Taylor with initial and ongoing confidential
information and trade secrets of Thomas Group (“Confidential Information”).  For
purposes of this Agreement, Confidential Information includes: information
regarding the use and application of Total Cycle Time methodologies and other
information and concepts developed by Thomas Group to improve the business
processes of corporations and other organizations; software or other technology
developed by Thomas Group and any research data or other documentation related
to the development of such software/technology; client lists and prospects lists
developed by Thomas Group; information regarding Thomas Group’s clients which
Taylor acquires as a result of employment with Thomas Group, including client
contracts, work performed for clients, client contacts, client requirements and
needs, data used by Thomas Group to formulate client bids, client financial
information, and other information regarding the client’s business; information
related to Thomas Group’s business, including but not limited to marketing
strategies and plans, sales procedures, operating policies and procedures,
pricing and pricing strategies, business plans, sales, profits, and other
business and financial information of Thomas Group; training materials developed
by and utilized by Thomas Group; and any other information which Taylor acquired
as a result of his employment with Thomas Group and which Taylor has a
reasonable basis to believe Thomas Group would not want disclosed to a business
competitor or to the general public.

(b)                                 Taylor understands and acknowledges that
such Confidential Information gives Thomas Group a competitive advantage over
others who do not have this

5


--------------------------------------------------------------------------------


information, and that Thomas Group would be harmed if the Confidential
Information were disclosed.  Taylor agrees that he will hold all Confidential
Information in trust and will not use the information for any purpose other than
the benefit of Thomas Group, or disclose to any person or entity any
Confidential Information except as necessary during Taylor’s employment with
Thomas Group to perform services on behalf of Thomas Group. Taylor will also
take reasonable steps to safeguard such Confidential Information and prevent its
disclosure to unauthorized persons.

7.                                       General Provisions.

7.1                                 Notices.  All notices, requests, demands, or
other communications with respect to this Agreement shall be in writing and
shall be personally delivered, sent via facsimile, or mailed, postage prepaid,
certified or registered mail, or delivered by a nationally recognized express
courier service, charges prepaid, to the following addresses (or such other
addresses as the Parties may specify from time to time in accordance with this
Section 8.1): (a) if to Taylor: James T. Taylor, 5230 Westgrove Drive, Dallas,
Texas 75248 with a copy to Stuart Blaugrund, Gardere Wynn, Sewell, LLP, 3000
Thanksgiving Tower, Dallas, Texas 75201 Beth Drive, Plano, Texas 75093
Facsimile: (214) 999-3787 and (b) if to Thomas Group: Thomas Group, Inc., 5221
North O’Connor Boulevard, Suite 500, Irving, TX 75039, Attention: Chairman of
the Board of Directors, Facsimile: (972) 443-1742.  Any such notice shall, when
sent in accordance with the preceding sentence, be deemed to have been given and
received (i) on the day personally delivered or sent via facsimile, (ii) on the
third day following the date mailed, or (iii) 24 hours after shipment by such
courier service.

7.2                                 Entire Agreement.  This Agreement, together
with the exhibits hereto, supersedes any and all other agreements, either oral
or written between the Parties with respect to the employment of Taylor by
Thomas Group, including the Former Employment Agreement; provided, however, that
any incentive compensation earned pursuant to Section 4.5 of the Former
Employment in respect of the year ending December 31, 2006 shall be paid to
Taylor in accordance therewith and on the terms and subject to the conditions
thereof.

7.3                                 Governing Law; Venue; Arbitration.  The
Parties acknowledge that the laws of the State of Texas will govern the
interpretation, validity and effect of this Agreement without regard to its
conflicts of laws provisions.  The Parties agree that the state and federal
courts situated in Dallas County, Texas, shall have personal jurisdiction over
Thomas Group and Taylor to hear disputes concerning this Agreement, and that
venue for any such disputes shall be exclusively in the state or federal courts
in Dallas County, Texas.  In the event of any controversy or claim arising out
of or related to the provisions contained in Section 6, Thomas Group shall be
entitled to seek equitable and other relief.  In the event of any controversy or
claim arising out of or related to the other provisions of this Agreement, the
Parties agree that it shall be settled by final and binding arbitration to be
held in Dallas, Texas in accordance with the National Rules for the Resolution
of Employment Disputes then in effect of the American Arbitration Association. 
A neutral arbitrator will be selected from a panel provided by JAMS/Endispute
(“JAMS”) and that JAMS shall schedule any arbitration and appoint a neutral
arbitrator, if the Parties cannot agree on the selection of the arbitrator.  The
decision of the arbitrator, which shall be in writing, shall be final,
conclusive and binding.  Judgment may be entered on the arbitrator’s decision in
any court having jurisdiction.  Each party is responsible for its own attorneys’
fees and costs of preparing for and presenting its case at the arbitration. 
However, Thomas Group shall pay the fee of the JAMS, the arbitration panel’s
fee, and costs associated with the facilities for the arbitration, and the
arbitration panel shall not apportion these costs.

7.4                                 Partial Invalidity; Reformation.  In the
event any court of competent jurisdiction or arbitrator with authority pursuant
to Section 7.5 holds any provision of this Agreement to be invalid,

6


--------------------------------------------------------------------------------


the remaining provisions shall not be affected or invalidated and shall remain
in full force and effect.  In the event any court of competent jurisdiction
holds any restrictions in this Agreement to be unreasonable and/or unenforceable
as written, the court may reform the Agreement to make it enforceable, and the
Agreement shall remain in full force and effect as reformed by the court.

7.5                                 Binding Effect.  This Agreement is for the
sole and exclusive benefit of, and shall be binding upon Taylor, and his legal
representatives and Thomas Group and any subsidiaries, affiliated companies,
successors or assigns of Thomas Group.  This Agreement is not assignable by
Taylor.  No person shall be deemed a third-party beneficiary of this Agreement
except as described in Sections 3.5 and 5.5 hereof.

7.6                                 Amendments.  This Agreement shall not be
amended or modified except in a writing signed by each of the Parties, and no
waiver of any provision of this Agreement shall be effective unless in a writing
duly signed by the party sought to be bound.

7.7                                 Survival of Provisions.  The covenants and
obligations (i) of Thomas Group to make payments pursuant to Section 5 and (ii)
of Taylor contained in Section 6 of this Agreement shall, in each case, survive
and continue in effect following the termination of this Agreement.

7.8                                 Voluntary Agreement.  The Parties
acknowledge that each has had an opportunity to consult with an attorney or
other counselor concerning the meaning, import, and legal significance of this
Agreement, and each has read this Agreement, as signified by their respective
signatures hereto, and each is voluntarily executing the same after, if sought,
advice of counsel for the purposes and consideration herein expressed.

*                                        
*                                        
*                                        
*                                         *

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written to be effective January 1, 2007.

 

 

TAYLOR:

 

 

 

 

 

 

 

 

By:

/s/ James T. Taylor

 

 

 

 

Name: James T. Taylor, individually

 

 

 

 

 

THOMAS GROUP:

 

 

 

 

 

THOMAS GROUP, INC.

 

 

 

 

 

By:

/s/ John T. Chain

 

 

 

 

Name: General John T. Chain, Jr.

 

 

 

Title: Chairman, Board of Directors

 

 

 

 

 

Approved by:

 

 

 

 

 

 

 

 

By:

/s/ David B. Mathis

 

 

 

 

Name: David B. Mathis

 

 

 

Title: Chairman, Compensation and

 

 

Corporate Governance Committee

 

8


--------------------------------------------------------------------------------


Exhibit A

Incentive Payment Calculation

The Incentive Payment has three components: Revenue Amount, Corporate Governance
Amount and Operating Profit Amount.  The Incentive Payment will be equal to the
Revenue Amount plus the Corporate Governance Amount plus the Operating Profit
Amount (A + B + C) as described below.  The target Incentive Payment payable
will be 100% of Base Salary (“Target”) and the maximum Incentive Payment will be
300% of Base Salary.

The maximum Revenue Amount, Corporate Governance Amount and Operating Profit
Amount payable are as follows:

Incentive Payment Component

 

Maximum Amount Payable
Under Each Component

Revenue Amount (A)

 

331¤3% of Target

Corporate Governance Amount (B)

 

331¤3% of Target

Operating Profit Amount (C)

 

331¤3% of Target

 

Revenue Amount

Thresholds

 

Revenue

 

Revenue Amount Payable (A)

Minimum

 

$                 59,000,000

 

20% of maximum Revenue Amount

Target

 

$                 73,000,000

 

100% of maximum Revenue Amount

Maximum

 

$                 85,000,000

 

300% of maximum Revenue Amount

“Revenue” for purposes of calculating the Incentive Payment means “consulting
revenue before reimbursements” as reflected on Thomas Group’s audited
consolidated statement of operations for the fiscal year ended December 31,
2007.

Corporate Governance Amount

The Corporate Governance Amount payable (B) will be determined by the
Compensation Committee in its sole discretion.

Operating Profit Amount

Thresholds

 

Operating Profit

 

Operating Profit Amount Payable (C)

Minimum

 

$                 16,395,000

 

20% of maximum Operating Profit Amount

Target

 

$                 19,527,000

 

100% of maximum Operating Profit Amount

Maximum

 

$                 21,553,000

 

300% of maximum Operating Profit Amount

“Operating Profit” means the total of (x) “total revenue,” minus (y) “total cost
of sales,” minus (z) “selling, general and administrative” expenses, in each
case, as defined by U.S. generally accepted accounting principles and as
reflected in Thomas Group’s audited consolidated statement of operations for the
fiscal year ended December 31, 2007; provided, however, that the following shall
be excluded for purposes of calculating the Incentive Payment: restructuring
charges, foreign exchanges gains/losses, closing costs of non-US subsidiaries,
cumulative translation adjustments, expenses related to termination benefits
agreements agreed to by Board of Directors prior to Taylor’s employment as CEO
(January 13, 2004) and any other nonrecurring or unusual income or expense to be
mutually agreed upon between Taylor and the Compensation Committee.

9


--------------------------------------------------------------------------------


The Revenue Amount and Operating Profit Amount shall be calculated by comparing
Thomas Group’s audited financial results to the threshold amounts set forth in
the tables above.  If Thomas Group achieves Revenue or Operating Profit that is
less than the applicable minimum threshold, then no amount shall be payable with
respect to the Revenue Amount or the Operating Profit Amount, as appropriate. 
If Thomas Group achieves Revenue or Operating Profit that is between two
thresholds, then the respective payment amount will be an appropriate percentage
of the Revenue Amount or Operating Profit Amount, as applicable, between the two
thresholds as determined by the Compensation Committee in its sole discretion.

The computation of the Incentive Payment will be based upon the audited
financial results of Thomas Group for the fiscal year ending December 31, 2007. 
Thomas Group shall pay the Incentive Payment to Taylor within 15 days following
the certification of Thomas Group’s audited financial statements by Thomas
Group’s certified public accountants, and no later than April 15, 2008.

10


--------------------------------------------------------------------------------